 



Exhibit 10m
Brush Engineered Materials Inc. and Subsidiaries
Long-Term Incentive Plan (LTIP)
Performance Period January 1, 2006
through December 31, 2008
I. Introduction

    The Long-Term Incentive Plan (LTIP) provides incentive compensation to
eligible employees based primarily on financial performance over multi-year
periods.

II. Definitions

    Performance Period : January 1, 2006 through December 31, 2008

    Business Unit Performance : The Plan has designated the following Business
Units for the Performance Period:

Corporate
Alloy/Utah
Be Products
TMI
WAM

    Each business unit has defined financial measures which have been approved
by the Organization and Compensation Committee of the Board of Directors. These
measures are expressed as a threshold, target and maximum.

    Base Compensation : The participant’s annual base salary in effect at the
start of the Performance Period.

III. Participation

    Participants include only those individuals who are approved by the
Organization and Compensation Committee of the Board to participate.

    Following the beginning of the Performance Period, new hires or individuals
who are promoted with significant additional responsibilities prior to July 1,
2006, may be

    eligible for participation. Such participation must be confirmed by the
Organization and Compensation Committee of the Board. The eligibility of
employees hired after June 30, 2006, will not be considered until the subsequent
Performance Period.

 



--------------------------------------------------------------------------------



 



    Participants must be employed on the last day of the Performance Period in
order to be eligible for an award. If a participant retires under a Company
pension plan, any award will be prorated based on time employed during the
Performance Period but only if the participant worked at least one-half of the
Performance Period.

    Should a participant die or become permanently disabled or should there
occur a Parent Company Change in Control, the participant (or their spouse or
estate) shall receive full payment of the award for the entire Performance
Period at the Target level.

IV. Performance Award Opportunity

    The Organization and Compensation Committee of the Board of Directors will
establish Threshold, Target and Maximum financial target levels for each
corporate and business unit.

    The award opportunity for each eligible participant will be approved by
either the Organization and Compensation Committee or Senior Management.

    For the entire Performance Period 2006 through 2008, the target opportunity
will be a single (1x) opportunity for Corporate and all business units.

    Awards will commence once the Threshold level has been attained. 100% of the
opportunity will be awarded at Target and 150% will be awarded at Maximum. Award
amounts for levels of achievement between Threshold and Target and between
Target and Maximum will be prorated according to the approved target schedule.

    LTIP targets have been established on the basis of cumulative operating
profit. The targets are attached hereto as Exhibit A.

    Awards will be prorated for transfers between business units and/or
corporate during the Performance Period, assuming grade level remains the same.
Such proration will be determined by the length of service in each unit during
the Performance Period.

V. Payment

    The intent of this Plan is to have payment in a form of Company stock (i.e.,
performance restricted shares). The use of Company stock is contingent upon
Shareholder approval of the 2006 Stock Plan which will not be available until
May 2,

-2-



--------------------------------------------------------------------------------



 



2006. Grants will be made effective that date. Payment will be made no later
than March 15, 2009.
VI. General Provisions

    The Board of Directors, through its Organization and Compensation Committee,
shall have final and conclusive authority for interpretation, application and
possible modification of this Plan or its established targets. The Board of
Directors reserves the right to amend or terminate the Plan at any time.

    This plan is not a contract of employment.

-3-